DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 02/04/2021, Claims 17-23, 26-32, and 35-36 are amended. Claims 17-36 are pending. Claims 1-16 are cancelled. No new matter has been added. 

With respect to the amendment filed on 02/04/2021, see pages 9-12, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 17-36 are allowed. 


Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

Claims 17-36 are allowed. 
Independent Claims 17, 26 and 35 respectively recite the limitations of: a vector processor to generate a pattern vector including first elements representative of first pixels arranged in a pattern around a candidate pixel; a hardware compare move unit (CMU) to generate a comparison vector including respective elements representative of comparisons between respective ones of the first elements and  the candidate pixel; and, when a count of bits of a scalar value representative of the comparison vector satisfies  a threshold, generate a replication vector having respective bits corresponding to the scalar value; and a hardware vector arithmetic unit (VAU) to execute a parallel AND vector operation on the replication vector and one or more corner templates to determine whether there is a match between the replication vector and the one or more corner templates.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Rosten et al. in Fig. 1 discloses Another class of corner detectors work by examining a small patch of an image to see if it \looks" like a corner. Since second derivatives are not computed, a noise reduction step (such as Gaussian smoothing) is not required. Consequently, these corner detectors are 

 	However, Rosten et al., even if combined, fail to teach or suggest a vector processor to generate a pattern vector including first elements representative of first pixels arranged in a pattern around a candidate pixel; a hardware compare move unit (CMU) to generate a comparison vector including respective elements representative of comparisons between respective ones of the first elements and  the candidate pixel; and, when a count of bits of a scalar value representative of the comparison vector satisfies  a threshold, generate a replication vector having respective bits corresponding to the scalar value, as required by claims 17, 26 and 35. Indeed, these references are silent about any such obtaining of scalar counter bits for comparison vector, let alone 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Trajković, Miroslav, and Mark Hedley. "Fast corner detection." Image and vision computing 16.2 (1998): 75-87.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661